DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 1 is presented for examination.


		   Specification 
	The specification is objected to because:
The Cross-Reference to Related Applications section in paragraph [0001] of the specification does not provide the status of U.S. application serial no. 17/344,689 (i.e., now U.S. Patent No. 11,258,460, issued 02/22/2022).
			         Drawings
	The formal drawings are accepted. 


                                  DOUBLE PATENTING 
         		Heading 101 rejection 
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 of the instant application is compared with claim 1 of U.S. Patent No. 11,258,460. 

Instant Application No. 17/676,065
U.S. Patent No. 11,258,460
1. A method for vertical layered decoding of quasi-cyclic low-density parity-check codes operating on a parity-check matrix with a structure composed of one or more higher-order generalized layers of order greater or equal than one, wherein each higher-order generalized layer is composed of non-overlapping groups of clusters of one or more circulant permutation matrices (CPMs) with the number of non-overlapping groups at most equal to the order of the higher-order generalized layer, the method comprising: receiving, as inputs, channel values belonging to a channel output alphabet; using the channel values for initializing, iteratively processing groups of messages between variable nodes and check nodes within block-columns in an arbitrary order, and sequentially from one block-column to another block-column, generating hard decision estimates and validating to check if the hard-decision estimates constitute a codeword based upon which the decoding is terminated; computing, during the initializing, respective signs of the variable-to-check messages using the signs of the channel values; computing, during the initializing, the initial value of the sign state associated to each check node, by using the signs of the variable-to-check messages; further computing, during the initializing, the initial value of the magnitude state associated to each check node, using the channel values; storing the check node states in a check node memory, with each check node state associated to a check node comprising, a sign state of the associated check node computed from the signs of the variable-to-check messages, and a magnitude state composed of a set of values comprising one or more smallest magnitudes of the variable-to-check messages of the associated check node along with the same number of respective block-column indices; iteratively processing a block-column, wherein the iterative processing includes: computing one or more groups of new check-to-variable messages corresponding to each cluster of CPMs, where each cluster of CPMs belongs to a non-overlapping group of clusters in a higher-order generalized layer, using a check node update-generator (CNU-Generator) step, with inputs comprising the check node states and the signs of the one or more groups of variable-to-check messages corresponding to the cluster of CPMs; computing new variable-to-check messages with inputs comprising the channel values and the check-to-variable messages, using one or more variable node update functions; computing hard decision estimates using the channel values and the check-to-variable messages, updating the check node states corresponding to each cluster of CPMs, where each cluster belongs to a non-overlapping group of clusters in a higher-order generalized layer, to new values using a check node update-updater (CNU-Updater) step, with inputs comprising the current values of the check node states, one or more groups of variable-to-check messages corresponding to the cluster of CPMs, and the signs of the one or more groups of variable-to-check messages corresponding to the cluster of CPMs from the previous iteration. computing, during the validating, the syndrome bits associated to the check nodes corresponding to the entire parity check matrix to check if the hard-decision estimates constitute a codeword; and outputting the codeword, in accordance with the hard decision estimates constituting a codeword.
1. A method for vertical layered decoding of quasi-cyclic low-density parity-check codes operating on a parity-check matrix with a structure composed of one or more higher-order generalized layers of order greater or equal than one, wherein each higher-order generalized layer is composed of non-overlapping groups of clusters of one or more circulant permutation matrices (CPMs) with the number of non-overlapping groups at most equal to the order of the higher-order generalized layer, the method comprising: receiving, as inputs, channel values belonging to a channel output alphabet; using the channel values for initializing, iteratively processing groups of messages between variable nodes and check nodes within block-columns in an arbitrary order, and sequentially from one block-column to another block-column, generating hard decision estimates and validating to check if the hard-decision estimates constitute a codeword based upon which the decoding is terminated; computing, during the initializing, respective signs of the variable-to-check messages using the signs of the channel values; computing, during the initializing, the initial value of the sign state associated to each check node, by using the signs of the variable-to-check messages; further computing, during the initializing, the initial value of the magnitude state associated to each check node, using the channel values; storing the check node states in a check node memory, with each check node state associated to a check node comprising, a sign state of the associated check node computed from the signs of the variable-to-check messages, and a magnitude state composed of a set of values comprising one or more smallest magnitudes of the variable-to-check messages of the associated check node along with the same number of respective block-column indices; iteratively processing a block-column, wherein the iterative processing includes: computing one or more groups of new check-to-variable messages corresponding to each cluster of CPMs, where each cluster of CPMs belongs to a non-overlapping group of clusters in a higher-order generalized layer, using a check node update - generator 42Attorney Docket No. 40987-0007002 (CNU-Generator) step, with inputs comprising the check node states and the signs of the one or more groups of variable-to-check messages corresponding to the cluster of CPMs; computing new variable-to-check messages with inputs comprising the channel values and the check-to-variable messages, using one or more variable node update functions; computing hard decision estimates using the channel values and the check-to- variable messages, updating the check node states corresponding to each cluster of CPMs, where each cluster belongs to a non-overlapping group of clusters in a higher-order generalized layer, to new values using a check node update - updater (CNU-Updater) step, with inputs comprising the current values of the check node states, one or more groups of variable-to- check messages corresponding to the cluster of CPMs, and the signs of the one or more groups of variable-to-check messages corresponding to the cluster of CPMs from the previous iteration. computing, during the validating, the syndrome bits associated to the check nodes corresponding to the entire parity check matrix to check if the hard-decision estimates constitute a codeword; and outputting the codeword, in accordance with the hard decision estimates constituting a codeword.



Claim 1 of the instant application and claim 1 of U.S. Patent No. 11,258,460 are identical. 

                               
                                          Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112